Citation Nr: 0501453	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a higher (compensable) rating for service-
connected hemorrhoids.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Atlanta, 
Georgia which, in pertinent part, granted service connection 
and a 0 percent rating for hemorrhoids, status post 
hemorrhoidectomy; the veteran appealed for a higher rating.  
In May 2003, the Board remanded the case to the RO for 
further procedural development.  The case was subsequently 
returned to the Board.

The Board notes that there are other issues not currently in 
appellate status.  In decisions dated in August 2004 and 
November 2004, the RO denied an increase in a 10 percent 
rating for irritable bowel syndrome, and denied service 
connection for a sphincter control disability.  As the 
veteran has not appealed these decisions, the issues are not 
in appellate status and will not be addressed by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.

At a June 2004 VA examination, the veteran reported that he 
underwent a colonoscopy in 2002, and that it was performed by 
Dr. W., a private physician.  He indicated that the 
colonoscopy showed fissures.  This report is not in the 
claims file and should be obtained.  38 U.S.C.A. § 5103A(b) 
(West 2002).  Any pertinent ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hemorrhoids since 
August 2004.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.  In particular, 
the RO should obtain a report of a 
colonoscopy performed by Dr. W. in 2002.

2.  The RO should then re-adjudicate the 
claim for a higher rating for service-
connected hemorrhoids.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




